Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 09, 2014

The Court of Appeals hereby passes the following order:

A15A0287. LISA JOSEPH v. CITI MORTGAGE, INC.

      Citi Mortgage, Inc. obtained a writ of possession against Lisa Joseph in
magistrate court. Joseph appealed to the superior court, which issued a final order
granting a writ of possession to Citi Mortgage. Joseph then filed this direct appeal.
We lack jurisdiction.
      Because the case reached the superior court by virtue of a de novo appeal from
magistrate court, Joseph was required to follow the discretionary appeal procedures
to seek appellate review in this Court. See OCGA § 5-6-35 (a) (11); Strachan v.
Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure
to do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/09/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.